UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7533


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEVI H. WINSTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:91-cr-00189-2)


Submitted:    February 20, 2009             Decided:   March 11, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Levi H. Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Levi   H.   Winston       appeals      the   district    court’s    order

denying   Winston’s      motion        for       reconsideration     of    the   order

finding him ineligible for a sentence reduction pursuant to 18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                    United States v. Winston, No.

3:91-cr-00189-2 (S.D. W. Va. July 17, 2008).                       We dispense with

oral   argument     because      the     facts      and   legal    contentions     are

adequately    presented     in     the       materials    before     the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2